



Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.05g




THIRD AMENDMENT TO THE
PRAXAIR, INC.
SUPPLEMENTAL RETIREMENT INCOME PLAN B
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2007)
Article III, Section 3 of the Praxair, Inc. Supplemental Retirement Income Plan
B (As Amended and Restated Effective December 31, 2007) is hereby amended,
effective as of February 28, 2017, to amend and restate the first paragraph
thereof in its entirety as follows:


“In the event of a Change in Control, all SRIP B Benefits not yet paid under
this Plan shall become immediately vested and shall be paid in a lump sum
payment, calculated as otherwise described herein, as soon as administratively
possible following the date of such Change in Control, but no later than 90 days
after such date. Notwithstanding any provision of this Plan to the contrary, a
Participant (including a Participant who has previously separated from service
and is receiving payment of his or her SRIP B Benefit) who satisfies criteria
established by the Committee or the Corporation’s Chief Human Resources Officer
(the “CHRO”), as determined in the sole discretion of the Committee or the CHRO,
may elect, at the time and in the manner designated by the Committee or the
CHRO, to waive the right to receive payment of his or her unpaid SRIP B Benefit
upon a Change in Control and such waiver shall be considered the deletion of
such Participant’s Change in Control payment event as contemplated under
Treasury Regulation Section 1.409A-2(b)(6). Any Participant who makes such
election shall receive payment of his or her SRIP B Benefits at such time and in
such manner as otherwise provided under the Plan. Any such election must be
consistent with the election made by the Participant with respect to his or her
benefits, if any, under the EPB and/or SRIP A, and shall be valid if, and only
if, made at least one year prior to the effective date of any Change in Control.
For this purpose, “Change in Control” shall mean the occurrence of any one of
the following events with respect to the Corporation:”


PRAXAIR, INC.


By:_________________________________
Vice President,
Chief Human Resources Officer


Date:________________________________







